Case 17-59230-jwc      Doc 67    Filed 06/04/20 Entered 06/04/20 13:20:22              Desc Main
                                 Document      Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: June 4, 2020                                 _________________________________

                                                              Jeffery W. Cavender
                                                         U.S. Bankruptcy Court Judge

                                     Signed as Revised by the Court
 ________________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                          :
                                   :
   KENETTA NATASHE MUHAMMAD        :    CHAPTER 13
                                   :
              Debtor.              :    CASE NO.: 17-59230-JWC
   ===============================================================

                   ORDER AND NOTICE OF EXPEDITED HEARING

            On June 2, 2020, Debtor filed a Motion for Expedited Hearing (Doc. No. 66),

   seeking an emergency hearing on Debtor’s Motion to Sell Property of the Estate (Doc.

   No. 64). For good cause shown, it is hereby

            ORDERED that Debtor’s Motion for Expedited Hearing is GRANTED. A

   hearing on Debtor’s Motion to Sell will be held on:

                         June 16th, 2020 at 10:00 a.m. in Courtroom 1203.
Case 17-59230-jwc       Doc 67     Filed 06/04/20 Entered 06/04/20 13:20:22             Desc Main
                                   Document      Page 2 of 2


   Debtor’s counsel is directed to serve this Order and Notice by e-mail, facsimile, or over-

   night mail on the Chapter 13 Trustee and all creditors and shall file a certificate of service

   evidencing such service in one (1) day.

          Given the current public health crisis, hearings may be telephonic only. Please

   check the “Important Information Regarding Court Operations During COVID-19

   Outbreak” tab at the top of the GANB Website prior to the hearing for instructions on

   whether to appear in person or by phone.

                                    [END OF DOCUMENT]



   Prepared by:

    /s/______________
   Howard Slomka
   Georgia Bar # 652875
   Slipakoff and Slomka, P.C.
   Attorney for Debtor
   2859 Paces Ferry Road, SE
   Suite 1700
   Atlanta, GA 30339


   DISTRIBUTION:
   Howard Slomka
   Slipakoff and Slomka, P.C.
   Attorney for Debtor
   2859 Paces Ferry Road, SE
   Suite 1700
   Atlanta, GA 30339
